Citation Nr: 0118952	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  99-15 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for hepatitis B.


ATTORNEY FOR THE BOARD

George L. Yaksick, Jr., Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal. 

The Board notes that the veteran was originally represented 
by the Disabled American Veterans in this appeal.  However, 
he later revoked that representation.  In a November 1999 
statement to the RO, the veteran indicated that he wished to 
change his representation to the Veterans of Foreign Wars 
(VFW), but in letters from the VFW dated in January 2000 and 
March 2001, representatives from the VFW indicated that they 
were prohibited by their national organization from assuming 
responsibility for issues that were appealed under another 
Power of Attorney.  As such, the Board concludes that the 
veteran is presently not represented in this appeal.

The Board also notes that the veteran made several hearing 
requests in this appeal, and also withdrew several of those 
requests.  Most recently, the veteran was scheduled for a 
hearing in May 2001, to be held before a Member of the Board 
at the RO via videoconference techniques.  Despite adequate 
notification, the veteran failed to report to that hearing.  
There are no other outstanding hearing requests of record in 
this appeal.


FINDINGS OF FACT

1.  In an unappealed March 1997 rating decision, the RO 
denied a claim for service connection for hepatitis (claimed 
as yellow jaundice) on the basis that there was no current 
evidence of active hepatitis.

2.  The evidence associated with the claims file subsequent 
to the March 1997 rating decision is cumulative and redundant 
of evidence previously of record, and does not bear 
substantially upon the specific matter under consideration, 
such that it must be considered to decide fairly the merits 
of the claim for service connection for hepatitis B.



CONCLUSIONS OF LAW

1.  The March 1997 rating decision that denied service 
connection for hepatitis, is final.  38 U.S.C.A. § 7105(a)(c) 
(West 1991); 38 C.F.R. § 20.200 (2000).

2.  New and material evidence has not been presented to 
reopen the claim for service connection for hepatitis B.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he 
developed hepatitis B during active service, and  now he is 
unable to give blood, and his sons have hepatitis.  Thus, he 
maintains that he should be awarded service connection for 
this condition.  

A review of the record reveals that in August 1996, the 
veteran filed a claim for service connection for "yellow 
jaundice."  In a March 1997 rating decision, the RO denied 
the claim on the basis that although the veteran was treated 
for acute infectious hepatitis during service, there was no 
medical evidence that he currently had active hepatitis.  The 
veteran was notified of the RO's March 1997 rating decision 
and his appellate rights by VA letter also dated in March 
1997.  However, the veteran did not initiate a timely appeal 
as to that decision, and it became final.  See 38 U.S.C.A. 
§ 7105(a)(c).

In August 1998, the RO received the veteran's claim for 
service connection for hepatitis B.  The RO denied that claim 
on the merits in a January 1999 rating decision.  The veteran 
perfected an appeal as to that decision, which is the subject 
of this appeal.  Initially, the Board notes that in light of 
the March 1997 RO final decision (which denied service 
connection for hepatitis, unspecified type), the issue is 
more appropriately framed as whether new and material 
evidence has been presented to reopen the claim for service 
connection.  This is significant because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
although the RO developed the claim on the merits, the 
initial question before the Board is whether new and material 
evidence has been presented. 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)(eliminates 
the concept of a well-grounded claim).

During the pendency of this appeal there was a significant 
change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  While the VCAA 
does not serve as a basis to reopen a claim (unless new and 
material evidence is presented), the law does include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board finds that the RO has informed the veteran of the 
evidence needed both to reopen his claim and to establish 
service connection, as set forth in various rating decisions, 
a statement of the case, and a supplemental statement of the 
case.  Therefore, although the RO did not have an opportunity 
to apply the VCAA to the veteran's case, the RO essentially 
met the requirements of the law, and there is no prejudice to 
the veteran in proceeding with this appeal.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

As previously noted, the basis for the denial of service 
connection in the March 1997 rating decision was that there 
was no medical evidence of record indicating that the veteran 
currently had active hepatitis.  Evidence present at the time 
of the March 1997 rating decision included, in pertinent 
part, the following:  the veteran's service medical records; 
private medical records from Dr. Kazi, dated in June 1995; 
and a December 1996 VA examination report.  The veteran's 
service medical records indicated that in September 1945, the 
veteran was diagnosed with hepatitis, infectious, acute.  He 
was returned to duty in November 1945.  The service entrance 
and separation examination reports are negative for any 
findings of hepatitis.  The private medical records from Dr. 
Kazi, dated in June 1995, reveal a positive hepatitis B core 
AB, a positive hepatitis B e antibody, and a negative 
hepatitis B e antigen.  The VA examination in December 1996 
resulted in a history of jaundice while in the military, with 
no evidence of recurrent hepatic dysfunction since then, and 
positive current hepatitis B serology.  The examiner observed 
that he had no way of saying whether the veteran's current 
hepatitis B positive serology was related to the in-service 
incident in 1945.  Rather, the examiner stated that the 
veteran's hepatitis B serology more likely was contracted 
through a blood transfusion during surgery or sexual 
transmission. 

Evidence associated with the veteran's claims file since the 
March 1997 rating decision includes the following.  In August 
1998, lay statements were received from a few of the 
veteran's acquaintances.  One statement indicated that the 
veteran had hepatitis, as well as problems with his digestive 
system for years.  Another statement indicates that the 
veteran "has had hepatitis A/B/C every [sic] I've been old 
enough to know what it was, and also he has had trouble with 
his digestive system for a long time."  

In January 1999, the veteran underwent an additional VA 
examination, and was diagnosed with a history of hepatitis B, 
remotely.  The examiner, reviewing the claims file, observed 
that the veteran had been treated for acute infectious 
hepatitis in September 1945, and was shown to be asymptomatic 
in November 1945.  The examiner further noted that while the 
veteran had tested positive for hepatitis B antibody, 
indicating exposure to hepatitis B, the hepatitis B antigen 
was negative, which signals no active hepatitis.  The 
examiner further observed that the presence of hepatitis B 
antibody in 1995 would be inconsistent with a finding that 
hepatitis B originated in service.  The examiner recorded no 
evidence of recurrence of hepatic dysfunction. 

The Board finds that the evidence associated with the 
veteran's claims file subsequent to the March 1997 rating 
decision is not new and material, and there is no basis to 
reopen the veteran's claim for service connection for 
hepatitis B.  The recent evidence of record, such as the lay 
statements and the January 1999 VA examination report, may be 
new in that they were not previously of record.  However, the 
evidence is essentially cumulative or duplicative of evidence 
already of record.  In that regard, the evidence of record at 
the time of the March 1997 rating decision revealed that 
although the veteran had been treated for acute infectious 
hepatitis while in service, there was no current active 
hepatitis disability present.  The evidence associated with 
the claims file since the March 1997 rating decision 
essentially restates those findings.  The January 1999 VA 
examination appears to have provided clarification as to the 
veteran's hepatitis, but at most, the veteran was diagnosed 
with a history of remote hepatitis B.  The examiner stated 
that testing had revealed a negative hepatitis B antigen, 
which meant that there was no active hepatitis.  The Board 
points out that the June 1995 private medical records, which 
were of record at the time of the March 1997 rating decision, 
also contained findings of a negative hepatitis B antigen.  
As such, the Board finds that the "new" evidence of record 
is not material, and thus, not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  

The Board does not question the credibility of the veteran's 
statements and those of his acquaintances who submitted 
statements in support of the veteran's claim.  However, such 
statements are not really "new" evidence as they are 
essentially duplicative of the veteran's contentions at the 
time of the prior final denial of his claim for service 
connection.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Moreover, the veteran's statements, as well as those from his 
acquaintances, are not "material" evidence since, as 
laypersons without apparent medical expertise or training, 
they are not competent to give a medical opinion on the 
diagnosis or etiology of a disorder.  Thus, their statements 
on such matters do not constitute material evidence to reopen 
the veteran's claim for service connection.  Moray v. Brown, 
5 Vet. App. 211 (1993). 

In short, for the reasons described above, the Board finds 
that new and material evidence has not been presented to 
reopen the veteran's claim for entitlement to service 
connection for hepatitis B, and the appeal is denied. 


ORDER

New and material evidence has not been presented to reopen a 
claim for entitlement to service connection for hepatitis B, 
and the appeal is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

